Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Remarks filed on 3/5/21. Claims 1 -14 and new claims 21-25 are presented for examination.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US Pub. No.20150003231 (hereafter Chen) in view of Chen, US Pub. No.20150085639 Hereafter ChenA).
As to claim 1, Chen discloses a label management method, comprising:
allocating, by a controller, a source label to a data stream, wherein the source label indicates a source object (source node) (using the label switched system 100 comprises a plurality of source nodes 140 in data communication with a plurality of client nodes 150 via a label switched network) and sending, by the controller, a first Border Gateway Protocol (BGP) update packet to an ingress network device on a
label switching path (LSP) of the data stream (configuring to transport data traffic from a source node to a client node, ingress node and updating the labels, see abstract, fig.l, [0021] to [0023]) and sending, by the controller, a second BGP update packet to an egress network device on the LSP of the data stream, wherein the first BGP update packet comprising a stream identifier of the data stream and the source label, and wherein the second BGP update packet comprises a mapping relationship between the source label and a source object of the data stream (implementing a LSP may be assigned by the first egress node communicating (e.g., communicating via a border gateway protocol (BGP) protocol) a service label to an ingress node and the network nodes may be label switched routers (LSRs) configured to modify or update the labels of the packets transported in the label switched network, see [0022] to [0026]).
Chen does not specifically disclose a source object is an object from which the data stream originates. However, in the similar network environment, ChenA discloses a source object is an object from which the data stream originates (using the second message contains the information for identifying the service, with such information being the same as information in the first message that is used for identifying the same service. Ingress node 310 determines that the service label in a message is the primary service label from the origin of the message, see [0028] to [0029]). It would have been obvious to one of the ordinary skill in the at the time the invention was made to implement ChenA's teachings into the computer system of Chen to control data information because it would have protected a label switched network against egress node failure by, receiving a primary service label and a backup service label from an upstream node in the network.

As to claim 2, Chen discloses the source object of the data stream comprises the ingress network device from which the data stream originates, a virtual private network (VPN) instance on the ingress network device from which the data stream originates, or a customer edge (CB) of the VPN instance on the ingress network device from which the data stream originates (a service label may be an
Identifier uniquely associated with a network service, a network application, or a virtual private network (VPN), see [0023] to [0025]).

As to claim 3, Chen discloses the source label is unique in the egress network device (see [0023] to [0026]).

As to claim 4, Chen discloses the first BGP update packet further comprises a source label identifier indicating that a label type comprises source label (see [0023] to [0026]).

As to claim 5, Chen discloses the second BGP update packet carries a source identifier attribute, and the source identifier attribute comprising a type field indicating that the label type comprises the source label, and a source label field and a source object identifier field determining the mapping relationship between the source label and the source object of the data stream (see [0023] to [0026]).

As to claim 6, Chen discloses a data stream processing method, applied to an ingress network device on a label switching path (LSP) of a data stream, comprising:
receiving, by the ingress network device, a first Border Gateway Protocol (BGP) update packet from a controller and receiving, by the ingress network device, the data stream from a customer edge (CE), wherein the first BGP update packet comprises a stream identifier of the data stream and a source label allocated by the controller to the data stream and wherein the source label indicates a source object (source node) (using the label switched system 100 comprises a plurality of source nodes 140 in data communication with a plurality of client nodes 150 via a label switched network); encapsulating, by the ingress network device, the source label and a forwarding label in the data stream identified by the stream identifier (configuring to transport data traffic from a source node to a client node, ingress node and updating the labels, see abstract, fig.l, [0021] to [0024]); and
sending, by the ingress network device, the data stream to an egress network device on the LSP of the data stream according to the forwarding label to enable the egress network device to identify, according to the source label, a source object from which the data stream originates (implementing a LSP may be assigned by the first egress node communicating (e.g., via a border gateway protocol (BGP) protocol) a service label to an ingress node, see [0024] to [0026]).
Chen does not specifically disclose a source object is an object from which the data stream originates. However, in the similar network environment, ChenA discloses a source object is an object from which the data stream originates (using the second message contains the information for identifying the service, with such information being the same as information in the first message that is used for identifying the same service. Ingress node 310 determines that the service label in a message is the primary service label from the origin of the message, see [0028] to [0029]). It would have been obvious to one of the ordinary skill in the at the time the invention was made to implement ChenA's teachings into the computer system of Chen to control data information because it would have protected a label switched network against egress node failure by, receiving a primary service label and a backup service label from an upstream node in the network.

As to claim 7, Chen discloses the source object of the data stream comprises the ingress network device from which the data stream originates a virtual private network (VPN) instance on the ingress network device from which the data stream originates, or a customer edge (CB) of the VPN instance on the ingress network device from which the data stream originates (a service label may be an identifier uniquely associated with a network service, a network application, or a virtual private network (VPN), see (see [0023] to [0027]).

As to claim 8, Chen discloses the source label is unique in the egress network device (see [0023] to [0028]).

As to claim 9, Chen discloses the first BGP update packet further comprises a source label identifier indicating that a label type comprises the source label, and wherein the source label identifier is encapsulated in the data stream (see [0023] to [0026]).

Claims 10-14 are rejected for the same reasons set forth in claims 1-5 respectively.

As to claim 21, Chen discloses the source label is unique in the egress network device on a label switching path of the data stream (see [0023] to [0027]).

As to claim 22, Chen discloses the network device comprises a communications port, a memory, and a processor (see [0023] to [0027]).

As to claim 23, Chen discloses the source object comprises an ingress network device from which the data stream originates (see [0023] to [0027]).

As to claim 24, Chen discloses the source object comprises a virtual private network (VPN) instance on the ingress network device from which the data stream originates (see [0025] to [0027]).

As to claim 25, Chen discloses the source object comprises a customer edge (CE) of a virtual private network (VPN) instance on the ingress network device from which the data stream originates (see [0025] to [0027]).

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive.
The Applicant asserts that the cited reference does not disclose a source object is an object from which the data stream originates.
Examiner respectfully disagree.  Examiner respectfully point out that ChenA discloses a source object is an object from which the data stream originates (using the second message contains the information for identifying the service, with such information being the same as information in the first message that is used for identifying the same service. Ingress node 310 determines that the service label in a message is the primary service label from the origin of the message; furthermore, ChenA discloses that the source 350 for transmitting data to ingress node 310 for delivery to destination 360 via network 300. Ingress node 310 determines primary LSP 370 for the data through network 300 to primary egress node 330 and pushes a label onto the data that describes links between nodes over which the data should be sent and/or nodes in network 300 to which the data should be sent. Ingress node 310 transmits information to the nodes in the network (e.g., nodes along the path determined by ingress node 310) describing primary LSP 370 for the data through network 300. Each node receiving the information stores the information locally, see [0027] to [0029]).
As a result, cited prior art does disclose a label management method, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art
Conclusion
Claims 1 -14 and 21-25 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458